     CASE 0:19-cv-02534-MJD-ECW Document 13 Filed 11/26/19 Page 1 of 4



                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                 COURT FILE NO. 19-CV-2564 (SRN/ECW)
________________________________________________________________________

Heather Emig,

                 Plaintiff,

v.                                                      AMENDED COMPLAINT

TD Bank, N.A.,

            Defendant.
________________________________________________________________________

      1. Plaintiff Heather Emig amends her original Complaint pursuant to the stipulation

         filed by the Parties on November 26, 2019.

      2. Emig pleads the following claims based on violations of the Telephone Consumer

         Protection Act (TCPA), 47 U.S.C. § 227 et seq., by TD Bank, N.A. (“TD Bank”).

      3. TD Bank used a robodialer to place a series of harassing calls to Emig's cell

         phone, an act specifically prohibited by the TCPA.

                          VENUE, PARTIES, AND JURY TRIAL

      4. Emig is a natural person residing in Anoka County.

      5. TD Bank is a national association that regularly conducts business in Minnesota

         and Anoka County specifically.

      6. Emig demands a jury trial to the extent available under US Const. Amend. 7.

      7. Venue is proper because TD Bank regularly conducts business in Anoka County,

         and because the claims at issue in this case occurred in and harmed a person

         living there.




                                          Page 1 of 4
CASE 0:19-cv-02534-MJD-ECW Document 13 Filed 11/26/19 Page 2 of 4



            THE TELEPHONE CONSUMER PROTECTION ACT

 8. As more Americans began carrying cellular telephones in the 1990s, Congress

    sought to limit the potential for constant harassment posed by telemarketers and

    “automatic telephone dialing systems”— commonly called “robodialers.”

 9. The TCPA was enacted to this end. Among other abusive actions, the TCPA

    prohibits anyone from calling a cell phone using a robodialer, an automated voice,

    or a pre-recorded message.

 10. Despite the protections afforded by the TCPA, industry practices remain

    relatively unchanged. Robodialing continues to increase dramatically year-over-

    year, and robodialing is estimated to now comprise half of all cell phone calls in

    the United States. See Brian Fung, “Report: Americans got 26.3 billion robocalls

    last year, up 46 percent from 2017.” Wall Street Journal, January 29, 2019.

                                       FACTS

 11. TD Bank routinely calls Emig on her cell phone attempting to collect debt.

 12. TD Bank places these calls to Emig using a robodialer, an artificial voice, or both.

 13. When answering these robodialed calls, Emig immediately heard either a

    recorded, automated voice or a long pause of dead air. This pause indicates TD

    Bank’s robodialer calling Emig, and then connecting to a live operator at TD

    Bank within a few seconds of answering.

 14. These factors, paired with the frequency of the calls, strongly suggest that TD

    Bank was calling Emig’s cell phone using a robodialer.

 15. TD Bank did not have Emig’s consent to use these electronic means to call her

    cell phone.




                                     Page 2 of 4
CASE 0:19-cv-02534-MJD-ECW Document 13 Filed 11/26/19 Page 3 of 4



 16. Emig also explicitly revoked any consent to be called on her cell phone during a

     phone call with TD Bank on or about May 18, 2019.

 17. Despite this explicit revocation, TD Bank continued to robodial Emig’s cell

     phone.

 18. Following her revocation, TD Bank placed robodialed collection calls to Emig on

     at least (but not limited to) 21 subsequent occasions.

 19. TD Bank disregarded her revocation of consent and willfully continued to contact

     Emig with impunity using a prohibited automatic telephone dialing system.

         COUNT I: TELEPHONE CONSUMER PROTECTION ACT

 20. Emig incorporates all other allegations as if set forth herein in full.

 21. The TCPA bans using robodialers and artificial voices to call cell phones absent

     the consumer’s explicit consent:

           It shall be unlawful for any person within the United States . . . to make any
           call (other than a call made for emergency purposes or made with the prior
           express consent of the called party) using any automatic telephone dialing
           system or an artificial or prerecorded voice . . . to any telephone number
           assigned to a paging service, cellular telephone service, specialized mobile
           radio service, or other radio common carrier service, or any service for
           which the called party is charged for the call . . . .” 47 U.S.C. § 227(b)(1).

 22. TD Bank violated 47 U.S.C. § 227(b)(1) by knowingly calling Emig at least 21

     times on her cell phone using an automatic dialing system and/or an artificial, pre-

     recorded voice without Emig’s consent.

 23. TD Bank also ignored Emig’s explicit revocation of consent.

 24. TD Bank thus willfully and knowingly violated § 227(b)(1).

 25. Emig was stressed and harassed by the frequency of TD Bank’s calls to her cell

     phone, and by her inability to stop these calls, as is her right by statute.




                                        Page 3 of 4
  CASE 0:19-cv-02534-MJD-ECW Document 13 Filed 11/26/19 Page 4 of 4



   26. The TCPA provides the following remedy for its violation:

             “A person or entity may, if otherwise permitted by the law or rules of court
             of a State, bring in an appropriate court of that State (A) an action based on
             a violation of this subsection . . . to enjoin such violation, (B) an action to
             recover for actual monetary loss from such a violation, or to receive $500 in
             damages for each such violation, whichever is greater, or (C) both such
             actions. If the court finds that the defendant willfully or knowingly violated
             this subsection or the regulations prescribed under this subsection, the court
             may, in its discretion, increase the amount of the award to an amount equal
             to not more than 3 times the amount available under subparagraph (B) of
             this paragraph.” 47 U.S.C. § 227(b)(3).

   27. Emig is entitled to actual damages in an amount to be determined at trial or

       statutory damages of $1,500 per each of TD Bank’s telephone calls violating the

       TCPA, whichever is greater, under 47 U.S.C. § 227(b)(3).

                                 RELIEF REQUESTED

Emig requests an Order for the following relief:

   1. Judgment in favor of Heather Emig and against TD Bank, N.A. for actual

       damages, or for statutory damages of $1,500 per each telephone call violating the

       TCPA, whichever is greater. 47 U.S.C. § 227(b)(3).

   2. Interest accruing from commencement of this action at 4% for awards up to

       $50,000.00, or at 10% for awards over $50,000.00, under Minn. Stat. § 549.09.

   3. All other relief the Court deems just and equitable.



Date: November 26, 2019                       /s/ Bennett Hartz
                                              Andrew C. Walker #392525
                                              Bennett Hartz #393136
                                              Walker & Walker Law Offices, PLLC
                                              4356 Nicollet Avenue South
                                              Minneapolis, MN 55409
                                              (612) 824-4357
                                              Attorneys for Heather Emig




                                        Page 4 of 4
